Citation Nr: 1807690	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic monomyelocytic (or myeloid) leukemia (CML) (claimed as adult leukemia), to include the assignment of a disability rating and an effective date.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant and spouse (B.D.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.

In January 2016, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in August 2016 when the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  (In August 2016, the Board also remanded the issues of entitlement to service connection for neural behavior tics and entitlement to an increased rating for residuals of chronic brain syndrome due to trauma, and referred the issue of entitlement to service connection for a balance disability; development has not been completed and those issues are not currently before the Board).  In a September 2017 Memorandum Decision, the Court reversed the Board's denial of service connection for chronic monomyelocytic leukemia and remanded it for determination of an appropriate disability rating and effective date.  (The Court's reversal was based on VA's issuance of a regulation that became effective March 14, 2017 regarding claims for service connection based on contaminants in the water supply at Camp Lejeune).  


FINDINGS OF FACT

A September 2017 rating decision granted service connection for CML and assigned an evaluation of 100 percent and an effective date of March 14, 2017; the Veteran has not appealed any aspect of that decision; and there is no longer any controversy in the matter for appellate consideration.


CONCLUSION OF LAW

The appeal seeking service connection, including an appropriate disability rating and an effective date for CML, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

In a September 29, 2017 Memorandum Decision, the Court reversed the Board's denial of service connection for CML based on regulations issued in March 2017, after the Board's 2016 decision.  The Court remanded the matter "for the sole purpose of assigning an appropriate disability rating and effective date."  However, unbeknownst to the Court, less than 2 weeks earlier, a September 18, 2017 rating decision granted service connection for CML and assigned a 100 percent rating and an effective date of March 14, 2017.  The Veteran has not appealed any aspect of that decision.  Accordingly, no case or controversy remains, and the issue is moot.  



ORDER

The appeal seeking service connection for CML (claimed as adult leukemia), to include the assignment of an appropriate disability rating and effective date, is dismissed as moot. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


